                                1   ROBERT S. ADDISON, JR. (SBN 188565)
                                    C. DANA HOBART (SBN: 125139
                                2   MANCY PENDERGRASS (SBN: 252705)
                                    BUCHALTER, A Professional Corporation
                                3   1000 WILSHIRE BLVD STE 1500
                                    LOS ANGELES, CA 90017
                                4   Telephone: (213)-891-0700
                                    Facsimile: (213)-896-0400
                                5   Email: raddison@buchalter.com
                                           dhobart@buchalter.com
                                6          mpendergrass@buchalter.com
                                7   ROBERT S. MCWHORTER (SBN 226186)
                                    MICHAEL J. MUSE-FISHER (SBN: 253232)
                                8   JARRETT S. OSBORNE-REVIS (SBN 289193)
                                    BUCHALTER, A Professional Corporation
                                9   500 CAPITOL MALL, SUITE 1900
                                    SACRAMENTO, CA 95814
                           10       Telephone: (213)-891-0700
                                    Facsimile: (916)-945-5170
                           11       Email: rmchworter@buchalter.com
                                           mmusefisher@buchalter.com
                           12              josbornerevis@buchalter.com
                           13       Attorneys for Defendant, ZIONS BANCORPORATION, N.A.,
                                    A NATIONAL BANKING ASSOCIATION, FORMERLY KNOWN AS
                           14       ZB, N.A., DOING BUSINESS AS CALIFORNIA BANK & TRUST
                           15                                    UNITED STATES DISTRICT COURT
                           16                                   EASTERN DISTRICT OF CALIFORNIA
                           17                                        SACRAMENTO DIVISION
                           18       RONALD C. EVANS, an individual; JOAN M.         Case No. 2:17-cv-01123-WBS-DB
                                    EVANS, an individual; DENNIS
                           19       TREADAWAY, an individual; and all others        STIPULATION AND ORDER
                                    similarly situated,                             CONTINUING DEADLINES
                           20
                                                  Plaintiffs,                       Complaint Filed: May 26, 2017
                           21
                                           vs.                                      Trial Date: None set
                           22
                                    ZB, N.A., a national banking association, dba
                           23       California Bank & Trust,
                           24                     Defendant.
                           25

                           26
                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        SACR AMENTO
                                    STIPULATION AND [ORDER] CONTINUING DEADLINES                     Case No. 2:17-cv-01123-WBS-DB
                                1          Plaintiffs Ronald C. Evans, Joan M. Evans, and Dennis Treadaway (collectively,
                                2   “Plaintiffs”), Defendant, Zions Bancorporation, N.A., a national banking association, formerly
                                3   known as ZB, N.A., doing business as California Bank & Trust (“CBT”), and Third Party
                                4   Defendants JTS Communities, Inc., Larry A. Carter, Jack T. Sweigart, and Bristol Insurance
                                5   Company (“Third Party Defendants”), (collectively, the “Parties”) by and through their
                                6   respective counsel of record, enter into the following stipulation (the “Stipulation”):
                                                                               RECITALS
                                7
                                           1.      On October 15, 2019, Plaintiffs filed a First Amended Complaint against CBT.
                                8
                                    (Dkt. 42.)
                                9
                                           2.      On February 21, 2020, CBT filed a Third Party Complaint against the Third
                           10
                                    Party Defendants. (Dkt. 55.)
                           11
                                           3.      On October 1, 2020, this Court entered a Status (Pre-Trial Scheduling) Order
                           12
                                    (the “Status Order”). (Dkt. 74.) In the Status Order, this Court set the following deadlines:
                           13                                         Description of Deadline                        Deadline
                                                      1. Disclosure of experts and production of               July 26, 2021
                           14
                                                          reports on all issues, including liability,
                           15                             damages, and class certification, in
                                                          accordance with Federal Rule of Civil
                           16                             Procedure 26(a)(2)
                                                      2. Completion of discovery on all issues,                September 28, 2021
                           17                             including depositions for preservation of
                           18                             testimony
                                                      3. Filing of all motions, including motions for          November 23, 2021
                           19                             summary judgment or partial summary
                                                          judgment and including motions for class
                           20                             certification
                           21              4.      Under the Status Order, this Court set a further scheduling conference for
                           22       October 12, 2021 at 1:30 p.m., in Courtroom 5 (WBS).
                           23              5.      Since this Court entered the Status Order, discovery has been proceeding
                           24       expeditiously, productively and efficiently. CBT and Third Party Defendants have been
                           25       conducting depositions in a related case entitled civil suit, JTS Communities, Inc., et al. v. Z.B.,
                           26       N.A., et al., Sacramento County Superior Court, Case No. 34-2017-00213368-CU-FR-GDD
                           27       (the “JTS State Action”), in which the Third Party Defendants seek a judgment against CBT in
                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                         2
        SACR AMENTO
                                    STIPULATION AND [PROPOSED ORDER] CONTINUING DEADLINES                      Case No. 2:17-cv-01123-WBS-DB
                                1   excess of $26 million related to the same fraud perpetrated by Deepal Wannakuwatte through
                                2   his company, International Manufacturing Group (“IMG”). To avoid duplication and to
                                3   promote efficiency, Plaintiffs’ counsel attended numerous depositions in the JTS State Action
                                4   over the past six months. The Third Party Defendants and CBT are in the process of conducting
                                5   and completing expert discovery in the JTS State Action. An eight-week trial in the JTS State
                                6   Action is currently scheduled to begin on June 21, 2021. However, the court in the JTS State
                                7   Action recently notified the Third Party Defendants and CBT that the trial will be continued
                                8   from June 21, 2021 to a date sometime in late 2021 (or later) due to the restrictions and the
                                9   backlog caused by the Covid-19 pandemic.
                           10                                  REQUEST TO CONTINUE DEADLINES
                           11               6.      Plaintiff, CBT, and the Third Party Defendants require additional time to
                           12       complete discovery and to file dispositive motions, especially given the ongoing proceedings in
                           13       the JTS State Action. Accordingly, they jointly request that this Court enter an order continuing
                           14       the following deadlines in the Status Order for a period of six months, as follows:
                           15
                                                                        Description of Deadline                   Deadline
                           16                          1.   Disclosure of experts and production of           January 26, 2022
                           17                               reports on all issues, including liability,
                                                            damages, and class certification, in
                           18                               accordance with Federal Rule of Civil
                                                            Procedure 26(a)(2)
                           19                          2.   Completion of discovery on all issues,            March 28, 2022
                                                            including depositions for preservation of
                           20
                                                            testimony
                           21                          3.   Filing of all motions, including motions for      May 23, 2022
                                                            summary judgment or partial summary
                           22                               judgment and including motions for class
                                                            certification
                           23                          4.   Further Scheduling Conference in Courtroom        On April 11, 2022
                           24                               5 (WBS).                                          at 1:30 p.m.
                                            7.      This Stipulation does not waive, alter, or modify any rights, defenses or claims of
                           25
                                    any of the parties in this case
                           26
                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                        3
        SACR AMENTO
                                    STIPULATION AND [PROPOSED ORDER] CONTINUING DEADLINES                    Case No. 2:17-cv-01123-WBS-DB
                                1   Dated: April 30, 2021               BUCHALTER, A Professional Corporation
                                2                                       By:     /s/ Robert S. McWhorter
                                                                                Robert S. McWhorter
                                3
                                                                                Jarrett S. Osborne-Revis
                                4                                               Attorneys for Defendant,
                                                                                Zion Bancorporation, N.A., a national banking
                                5                                               association, formerly known as ZB, N.A., doing
                                                                                business as California Bank & Trust
                                6
                                    Dated: April 30, 2021               LAW OFFICES OF IAN W. CRAIG, PC
                                7

                                8                                       By:     /s/ Ian W. Craig
                                                                                Ian W. Craig
                                9                                               Attorneys for Third-Party Defendants,
                                                                                JTS Communities, Inc., a California
                           10                                                   Corporation, Larry A. Carter, an
                                                                                individual; Jack T. Sweigart, an individual
                           11
                                                                                and Bristol Insurance Company, a
                           12                                                   dissolved Utah corporation

                           13       Dated: April 30, 2021               PETERSON WATTS LAW GROUP, LLP
                           14                                           By:__/s/ Glenn W. Peterson
                                                                               Glenn W. Peterson
                           15
                                                                               Attorneys for Third-Party Defendants,
                           16                                                  JTS Communities, Inc., a California
                                                                               Corporation, Larry A. Carter, an
                           17                                                  individual; Jack T. Sweigart, an individual
                                                                               and Bristol Insurance Company, a
                           18                                                  dissolved Utah corporation
                           19
                                    Dated: April 30, 2021                By:    /s/ Robert L. Brace
                           20                                                   Robert L. Brace
                                                                                Attorneys for Plaintiffs and all other similarly
                           21                                                   situated
                           22                                (Signatures Are Continued on the Next Page)
                           23

                           24

                           25

                           26
                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                      4
        SACR AMENTO
                                    STIPULATION AND [PROPOSED ORDER] CONTINUING DEADLINES                  Case No. 2:17-cv-01123-WBS-DB
                                1   Dated: April 30, 2021                         DENVER LAW GROUP
                                2

                                3                                                 By:     /s/ Michael P. Denver
                                                                                  Michael P. Denver
                                4                                                 Attorneys for Plaintiffs and all other similarly
                                                                                  situated
                                5

                                6          I, the filer of this document, attest that each of the other signators have consented to the

                                7   filing of this document.

                                8   Dated: April 30, 2021                         BUCHALTER
                                9

                           10                                                     By:    /s/ Robert S. McWhorter
                                                                                  Robert S. McWhorter
                           11                                                     Attorneys for Plaintiffs and all other similarly
                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26
                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                        5
        SACR AMENTO
                                    STIPULATION AND [PROPOSED ORDER] CONTINUING DEADLINES                     Case No. 2:17-cv-01123-WBS-DB
                                1                                                  ORDER
                                              Based upon the Parties’ Stipulation, and good cause appearing, if the case does not
                                2   settle,
                                              IT IS HEREBY ORDERED that:
                                3
                                              a. All experts must disclosed, and all reports on all issues, including liability, damages,
                                4
                                                 and class certification, must be produced in accordance with Federal Rule of Civil
                                5
                                                 Procedure 26(a)(2) on or before January 26, 2022;
                                6
                                              b. Discovery on all issues, including depositions for preservation of testimony, must be
                                7
                                                 completed by March 28, 2022;
                                8
                                              c. All motions, including motions for summary judgment or partial summary judgment
                                9
                                                 and including motions for class certification, shall be filed on or before May 23,
                           10
                                                 2022;
                           11
                                              d. The remaining provisions of the Status Order shall remain; and
                           12
                                              e. This Court shall conduct a further Scheduling Conference in Courtroom 5 (WBS) on
                           13
                                                 April 11, 2022 at 1:30 p.m. A joint status report shall be filed no later than March
                           14
                                                 28, 2022.
                           15
                                    Dated: May 3, 2021
                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26
                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                          6
        SACR AMENTO
                                    STIPULATION AND [PROPOSED ORDER] CONTINUING DEADLINES                      Case No. 2:17-cv-01123-WBS-DB
